           Case 1:20-cr-00154-NONE-SKO Document 6 Filed 09/24/20 Page 1 of 1


 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                      ) CASE NO. 1:20-CR-00154-NONE-SKO
 9   UNITED STATES OF AMERICA,                        )
                                                      )
10                                 Plaintiff,         ) UNSEALING ORDER
                  v.                                  )
11                                                    )
                                                      )
12   LEONARD MARELLA,                                 )
                                                      )
13                                 Defendant.

14

15          Good cause due to the defendant’s pending Arraignment on the Indictment in the Eastern District

16 of California, it is hereby ordered that the Indictment, Arrest Warrant, and related court filings in the

17 above matter, be UNSEALED.

18
                     24 2020
19 DATED: September ___,

20
                                                                  HON. JENNIFER L. THURSTON
21                                                                UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28



30
